[Cite as In re C.T., 2011-Ohio-4275.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



                                                  JUDGES:
IN THE MATTER OF:                                 Hon. W. Scott Gwin, P. J.
                                                  Hon. John W. Wise, J.
                                                  Hon. Julie A. Edwards, J.

        C.T.                                      Case No. 11 CA 19

        Minor Child                               OPINION




CHARACTER OF PROCEEDING:                       Civil Appeal from the Court of
                                               Common Pleas, Juvenile
                                               Division, Case No. A2003-1033


JUDGMENT:                                      Affirmed



DATE OF JUDGMENT ENTRY:                        August 25, 2011



APPEARANCES:

For Appellee                                   For Appellant

KENNETH W. OSWALT                              JILL BEELER
PROSECUTING ATTORNEY                           ASSISTANT PUBLIC DEFENDER
LIA MEEHAN                                     CHARLYN E. BOHLAND
ASSISTANT PROSECUTOR                           LEGAL INTERN
20 South Second Street                         250 East Broad Street
Newark, Ohio 43055                             Columbus, Ohio 43215
Licking County, Case No. 11 CA 19                                                        2

Wise, J.

       {¶1}   Appellant C.T., an adult previously adjudicated as a delinquent child,

appeals the decision of the Licking County Court of Common Pleas, Juvenile Division,

which denied his application to expunge or seal his juvenile delinquency record. The

relevant facts leading to this appeal are as follows.

       {¶2}   On January 29, 2004, appellant, then a seventeen-year-old minor, was

adjudicated delinquent in the Licking County Juvenile Court on ten counts of pandering

sexually oriented matter involving a minor, R.C. 2907.322. On February 27, 2004, the

court committed him to DYS for a minimum of eighteen months and a maximum of his

twenty-first birthday.

       {¶3}   On April 27, 2006, the court conducted a juvenile sex offender

classification hearing under R.C. 2152.83(A). The court issued an order on the same

day finding appellant to be a juvenile sex offender registrant and that he had a duty to

register under R.C. 2950.04(A)(2).

       {¶4}   On May 3, 2006, appellant was placed on DYS parole supervision.

       {¶5}   On or about February 20, 2007, appellant, having reached age twenty-

one, was discharged from DYS parole.

       {¶6}   About three and one-half years later, on September 3, 2010, following

hearings upon appellant’s petition for declassification and the trial court’s review of his

reassessment evaluation, the court removed appellant from further sex offender

registration requirements.

       {¶7}   On December 28, 2010, appellant filed an application to seal his juvenile

record. The State of Ohio filed a memorandum in opposition on January 12, 2011. The
Licking County, Case No. 11 CA 19                                                       3


juvenile court conducted a hearing on January 24, 2011, but it determined that

appellant’s application was untimely and denied same.

       {¶8}   On February 23, 2011, appellant filed a notice of appeal. He herein raises

the following sole Assignment of Error:

       {¶9}   “I.    THE JUVENILE COURT ERRED WHEN IT DENIED [C.T’S]

APPLICATION         TO   SEAL     HIS     JUVENILE   RECORD       BASED     UPON      ITS

DETERMINATION THAT THE JOURNAL ENTRY ORDERING DECLASSIFICATION

WAS THE MOST RECENT ORDER MADE BY THE COURT IN RELATION TO THE

ADJUDICATION.”

                                             I.

       {¶10} In his sole Assignment of Error, appellant contends the trial court erred in

denying his application to seal his juvenile record on grounds of timeliness. We

disagree.

       {¶11} “The provisions of H.B. 137 regarding the sealing of juvenile delinquency

records promote [the] goals of rehabilitation and reintegration into society by permitting

rehabilitated offenders to apply to have their records sealed so that they can leave their

youthful offenses in the past.” State v. Bloomer, 122 Ohio St. 3d 200, 212, 909 N.E.2d
1254, 2009-Ohio-2462.

       {¶12} R.C. 2151.356(C)(1) addresses certain time requirements concerning an

application to seal a juvenile record:

       {¶13} “The juvenile court shall consider the sealing of records pertaining to a

juvenile upon the court's own motion or upon the application of a person if the person

has been adjudicated a delinquent child for committing an act other than a violation of
Licking County, Case No. 11 CA 19                                                           4


section 2903.01, 2903.02, 2907.02, 2907.03, or 2907.05 of the Revised Code, an unruly

child, or a juvenile traffic offender and if, at the time of the motion or application, the

person is not under the jurisdiction of the court in relation to a complaint alleging the

person to be a delinquent child. The motion or application may be made at any time

after two years after the later of the following:

       {¶14} “(a) The termination of any order made by the court in relation to the

adjudication;

       {¶15} “(b) The unconditional discharge of the person from the department of

youth services with respect to a dispositional order made in relation to the adjudication

or from an institution or facility to which the person was committed pursuant to a

dispositional order made in relation to the adjudication.”

       {¶16} In the case sub judice, the trial court applied subsection (C)(1)(a), supra,

and denied the application to seal the record on the basis that C.T. “was a juvenile sex

offender registrant until 09-03-2010, when the Court terminated registration.” Judgment

Entry, January 24, 2011, at 2. The specific issue before us is thus whether the trial court

incorrectly found the order of termination of appellant’s registration requirements to be

an “order in relation to the adjudication” under subsection (C)(1)(a). In practical terms, if

the trial court is correct, appellant would have to wait until at least September 3, 2012

(two years after the termination of registration order) to apply for a sealing of his juvenile

record.

       {¶17} “In construing a statute, a court's paramount concern is the legislative

intent in enacting the statute.” State v. S.R. (1992), 63 Ohio St. 3d 590, 594, 589 N.E.2d
1319. In order to determine the legislative intent, a court must first look to the statute's
Licking County, Case No. 11 CA 19                                                         5

language. Provident Bank v. Wood (1973), 3661 Ohio St. 2d 101, 105, 304 N.E.2d 378.

We ordinarily must presume that the legislature means what it says; we cannot amend

statutes to provide what we consider a more logical result. See State v. Link, 155 Ohio

App.3d 585, 2003-Ohio-6798, 802 N.E.2d 680, ¶ 17, citing State v. Virasayachack

(2000), 138 Ohio App. 3d 570, 741 N.E.2d 943.

       {¶18} Appellant,    without   specific   case   law support,    argues   that   R.C.

2151.356(C)(1)(a) is inapplicable to him, suggesting it refers to those found to be

delinquent but only those whose dispositions did not necessarily include a commitment

to DYS or a similar facility. Appellant also urges that the “drastic” nature of sex offender

registrant classification, which can continue past the age of twenty-one under R.C.

2151.82, means that the declassification orders should relate back to the original

classification order, not the adjudication, for purposes of R.C. 2151.356(C)(1)(a).

       {¶19} However, upon review, we find the language of the General Assembly in

R.C. 2151.356(C)(1) is clear and evinces no legislative intent to exclude juvenile sex

offender registrant declassifications from the category of orders which “relate to the

adjudication,” thus invoking the two-year waiting period for seeking sealing of juvenile

records in this instance. The trial court’s decision to deny appellant’s application to seal

was therefore not erroneous as a matter of law.
Licking County, Case No. 11 CA 19                                                   6


      {¶20} Appellant’s sole Assignment of Error is therefore overruled.

      {¶21} For the reasons stated in the foregoing opinion, the judgment of the Court

of Common Pleas, Juvenile Division, Licking County, Ohio, is hereby affirmed.


By: Wise, J.

Gwin, P. J., and

Edwards, J., concur.



                                           ___________________________________


                                           ___________________________________


                                           ___________________________________

                                                              JUDGES
JWW/d 0804
Licking County, Case No. 11 CA 19                                               7


             IN THE COURT OF APPEALS FOR LICKING COUNTY, OHIO
                         FIFTH APPELLATE DISTRICT




IN THE MATTER OF:                        :
                                         :
      C.T.                               :        JUDGMENT ENTRY
                                         :
      Minor Child                        :        Case No. 11 CA 19




      For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas, Juvenile Division, Licking County, Ohio, is

affirmed.

      Costs assessed to appellant.




                                         ___________________________________


                                         ___________________________________


                                         ___________________________________

                                                           JUDGES